       Case 6:19-cv-01049-EFM-GEB Document 1 Filed 03/05/19 Page 1 of 5




MANN, WYATT & RICE, LLC
201 E. 1st Avenue
P.O. Box 1202
Hutchinson, KS 67504-1202
(620) 662-2400
(620) 662-2443 (Fax)

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

DIANNE KOVARNA,                     )
                                    )
            Plaintiff,              )
                                    )
v.                                  )               Case No. 18-CV-__________
                                    )
DICK KOVARNA and HUTCHINSON         )
PIZZA RANCH, INC.,                  )
                                    )
            Defendants.             )
____________________________________)

                                        COMPLAINT

       In support of this Complaint, Plaintiff Dianne Kovarna alleges and states as follows:

                               Parties, Jurisdiction, and Venue

       1.     Plaintiff Dianne Kovarna (“Plaintiff”) is a Kansas resident and citizen. She resides

in Hutchinson, Reno County, Kansas.

       2.     Defendant Dick Kovarna (“Dick”) lives in Houston, Harris County, Texas, and

may be served with process at 540 Heights Boulevard, Houston, TX 77007.

       3.     Defendant Hutchinson Pizza Ranch, Inc. (“Pizza Ranch”) is a Kansas for-profit

corporation that is authorized to do business in Kansas. Pizza Ranch is headquartered and

domiciled in Kansas. Pizza Ranch may be served with process through its resident agent, Dick

Kovarna, at 515 East 95th Ave., Hutchinson, Kansas.




                                               1
       Case 6:19-cv-01049-EFM-GEB Document 1 Filed 03/05/19 Page 2 of 5




        4.       The Court has personal jurisdiction over Plaintiff as she has submitted herself to

such as the party initiating this action.

        5.       Defendant Dick Kovarna operates and transacts business in Kansas. The accident

and injury underlying this suit occurred in Kansas while Dick was operating a vehicle in the

course and scope of his employment for Pizza Ranch in Kansas. Thus, Defendant Dick Kovarna

has sufficient minimum contact with the State of Kansas so that the maintenance of suit does not

offend traditional notions of fair play and substantial justice. As such, this Court has personal

jurisdiction over Defendant Dick Kovarna and such jurisdiction comports with the due process

requirements of the Kansas and U.S. Constitutions.

        6.       Defendant Pizza Ranch operates and transacts business in Kansas. Pizza Ranch

runs a restaurant in Hutchinson, Kansas. The accident and subsequent injury occurred while

Defendant Dick Kovarna was operating a vehicle in the course and scope of his employment for

Pizza Ranch in Kansas. Thus, Defendant Pizza Ranch has sufficient minimum contact with the

State of Kansas so that the maintenance of suit does not offend traditional notions of fair play

and substantial justice. As such, this Court has personal jurisdiction over Defendant Pizza Ranch

and such jurisdiction comports with the due process requirements of the Kansas and U.S.

Constitutions.

        7.       This Court has subject matter jurisdiction over the cause of action and personal

jurisdiction over the parties’ given their diversity of citizenship and the fact that the amount in

controversy exceeds $75,000.00. See 28 U.S.C. § 1332(a).

        8.       Venue is proper in this Court under 28 U.S.C. § 1391 because the acts and

omissions that give rise to the claims alleged and described in this Complaint occurred in this

District in Haven, Reno County, Kansas.



                                                  2
       Case 6:19-cv-01049-EFM-GEB Document 1 Filed 03/05/19 Page 3 of 5




                                    The Underlying Accident

       9.      Haven Steel Place Road is a two-lane roadway in Reno County, Kansas that runs

roughly east/west.

       10.     Willison Road is a two-lane roadway in Reno County, Kansas that runs

north/south.

       11.     Haven Steel Place Road and Willison Road intersect in Haven, Reno County,

Kansas to form a “T” intersection. The intersection is governed by a stop sign on Haven Steel

Place Road. Haven Steel Place Road ends at this intersection, meaning traffic travelling

westbound must either turn right or left onto Willison Road.

       12.     On October 23, 2017, Plaintiff was a passenger in a vehicle driven by Defendant

Dick Kovarna heading westbound on Haven Steel Place Road. Dick was approaching the

aforementioned “T” intersection

       13.     Dick was looking down and was distracted as he approached the intersection.

Dick failed to realize that there was a stop sign and he also failed to realize that Haven Steel

Place Road ended. As a result, Dick drove through the intersection at a high rate of speed and

drove into the ditch and off the roadway on the west side of Willison Road. This caused a

sudden, violent, and unexpected collision with a culvert off the roadway.

       14.     Defendant Dick Kovarna admitted at the scene that he was distracted, that he was

looking down, and that he thought he was on the highway and did not realize the road ended.

       15.     At the time of the collision, Defendant Dick Kovarna was acting with complete

indifference for the safety and wellbeing of the public despite his knowledge, or in the exercise

of reasonable care Defendant Dick Kovarna should have known, that driving while distracted is

dangerous and greatly increases the probability of causing an accident and injuries to others.



                                                  3
       Case 6:19-cv-01049-EFM-GEB Document 1 Filed 03/05/19 Page 4 of 5




                                             Negligence

        16.     Defendant Dick Kovarna acted in a wanton manner and was negligent and 100%

at fault for the accident with respect to the following actions and/or inactions:

                a. Failing to maintain a proper lookout;

                b. Failing to check for oncoming traffic;

                c. Failing to stop at a posted stop sign;

                d. Failing to either slow or stop his vehicle to avoid an accident;

                e. Failing to use reasonable and ordinary care to keep his vehicle under proper
                   control; and/or

                f. Careening off the roadway and colliding with a culvert.

        17.     Defendant Pizza Ranch, Inc. was negligent and 100% at fault for the accident

through respondeat superior with respect to the following actions and/or inactions:

                a. Negligent hiring of Defendant Dick Kovarna;

                b. Negligent supervision of Defendant Dick Kovarna;

                c. Failure to properly and adequately train Defendant Dick Kovarna; and/or

                d. Failure to perform an appropriate background check on Defendant Dick
                   Kovarna.

        18.     As a result of the collision, Plaintiff suffered severe bodily injury causing

significant ongoing pain, physical limitation, and requiring future medical treatment to address

her injuries.

        19.     Additionally, since the collision, Plaintiff has had a limited ability to perform day-

to-day activities and has incurred wage loss.



                                                  4
        Case 6:19-cv-01049-EFM-GEB Document 1 Filed 03/05/19 Page 5 of 5




        20.     As a result of Defendants’ negligence and wanton conduct, Plaintiff has incurred

medical bills and will need future medical care and services to address her injuries and

disabilities.

        21.     As a direct and proximate result of Defendants’ negligence and wanton conduct as

set forth in this Complaint, Plaintiff has sustained personal injuries that are permanent in nature

and damages that are in excess of $75,000.00.

        22.     Plaintiff makes a claim for punitive damages against Defendant pursuant to

K.S.A. § 60-3701, et al. on the basis of Defendant’s wanton conduct of driving while distracted.

        23.     Consequently, Plaintiff prays for judgement against Defendants Dick Kovarna

and Pizza Ranch, Inc. in an amount in excess of $75,000.00 for punitive damages in accordance

with the provisions of K.S.A. § 60-3701, et al., and in an amount in excess of $75,000.00 for past

medical expenses, future medical expenses, past and future lost services and disability, past and

future wage loss, past and future pain, suffering, and disability, for costs of this action, and for

such other and further relief as the Court deems just and equitable.

        24.     In accordance with applicable Kansas law, Plaintiff Dianne Kovarna respectfully

demands a trial by a jury of 12 persons of all issues raised in her Complaint.

        Dated: March 5, 2019.

                                               Respectfully submitted,

                                               __/s/ Michael J. Wyatt____
                                               Michael J. Wyatt       (#23260)
                                               MANN, WYATT & RICE, LLC
                                               201 E. 1st Avenue
                                               P.O. Box 1202
                                               Hutchinson, KS 67504-1202
                                               (620) 662-2400
                                               (620) 662-2443 (Fax)
                                               mwyatt@mannwyattrice.com
                                               Attorney for Plaintiff Dianne Kovarna

                                                   5
